DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 29, 2021 is acknowledged. Claims 1-18 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The nitrite source in the form of a cultured vegetable extract in the liquid meat treatment composition of claim 1 and the meat product of claim 18 are product claims that include process steps for making these products.  It is unclear exactly how the process limitations impart distinctive structural characteristics to the nitrite source and the meat product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”).
With respect to claims 1-8, McDonnell discloses ham brine (liquid meat treatment composition) comprising buffered vinegar (BV, a. buffered food acid component comprising partially or completely neutralized acetic acid, claim 6) and preconverted celery powder serving as a natural source of nitrite (b. nitrite source in the form of a cultured vegetable extract, claim 5) (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).
The cultured vegetable extract in claim 1 appears to be the same as the preconverted celery powder disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the brine of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii) (claim 5).  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).
Additionally, McDonnell discloses the ham brine has a pH of 6.22, comprises 2% of buffered vinegar (BV, a. buffered food acid component comprising partially or completely neutralized acetic acid), includes 2.35% sugar, 1.65% salt, .2% cherry powder, and .3% preconverted celery powder (total solids = 4.5%), and .3% of the preconverted celery powder provides the brine with 0.0060% nitrite (P1367, right column, bottom and P1372, Table 2).  While McDonnell does not disclose the brine has a pH of 7 to 11 (claim 1) or no more than 10 (claim 8), comprises 10-80% (claim 1) or McDonnell further teaches the degree of inhibition of L monocytogenes was increased at higher nitrite levels and enhanced the antimicrobial activity of certain ingredients, buffered vinegar has strong antilisterial activity and minimal negative-quality effects, nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  Given that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties of ensuring the safety of meat products during extended storage (P1367, left column), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH, buffered vinegar concentration (buffered food acid component comprising partially or completely neutralized acetic acid), nitrite concentration, molar ratio of the buffered vinegar to nitrite, and the dry solids content of the ham brine of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Regarding claims 9 and 10, McDonnell discloses formulating the ham brines with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid, claim 10) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) (P1367, right column, bottom; P1369, right column, middle; and P1372, Table 2).
With respect to claims 14 and 18, McDonnell 
The meat product in claim 18 appears to be the same as the brine treated ham disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the brine of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii).  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).
Regarding claim 15, McDonnell discloses 5 ppm of residual nitrite, which is equivalent to 5 mg/kg and falls within the claimed range (P1372, Table 2).
With respect to claim 16, McDonnell discloses grinding the ham (i), stuffing the ground ham into casings (i), cooking the stuff products (ii), vacuum packaging (iv), and storing at 3⁰ to 4⁰C, 4⁰C, or 7⁰C (iii) (P1369, right column, 3rd paragraph –P1370, left column, top).
Regarding claim 17, McDonnell discloses injecting the ham brine formulated with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) into the fresh ham (closely trimmed fresh biceps femoris and semimembranosus with attached semitendinosus muscles, whole muscle meat), grinding the injected meat (ground meat) and tumbling the ground meat.  McDonnell also teaches preparing slurries (emulsified meat) of raw ground turkey breast, distilled, deionized water, preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract), and buffered .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”) as applied to claims 1 and 9 above, and in further view of Husgen et al. US 20080305213 (hereinafter “Husgen’).
With respect to claims 11-13, as disclosed above, McDonnell discloses formulating the ham brines with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) (P1367, right column, bottom; P1369, right column, middle; and P1372, Table 2).  However, McDonnell does not expressly disclose the method of preparing the preconverted celery powder (cultured vegetable extract).
Husgen discloses a curing agent for meat comprising a plant-based nitrite derived from plant material comprising nitrate.  Celery juice or concentrate is inoculated with a single organism or combination of organisms capable of converting nitrate to nitrite (i, claims 11-13), incubating the inoculated material until a predetermined level of nitrite is reached (ii, claims 11-13), and subjecting the incubated material to further processing such as filter sterilization (iii, claims 12 and 13; and iv, claim 13), heat treatment such as pasteurization (iv, claim 13), sterilization (iv, claim 13), or centrifugation (iii, claims 12 and 13).  The curing agent was used to prepare a brine for 
Given that Husgen and McDonnell similarly teach treating ham products with a brine comprising a natural source of nitrite from celery, Husgen teaches the curing agent may be concentrated and/or dried after processing and diluted before it contacts the meat product as well as the meat product treated with the curing agent has an improvement in the amount of time that it can be safely stored (e.g., shelf life) (paragraphs [0019] and [0022]), and the preparation of natural source of nitrite from celery juice was well known in the art before the effective filing date of the claimed invention, as shown by Husgen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the celery powder by inoculating celery juice or concentrate with a single organism or combination of organisms capable of converting nitrate to nitrite, incubating the inoculated material until a predetermined level of nitrite is reached, and subjecting the incubated material to further processing such as filter sterilization, heat treatment such as pasteurization, sterilization, or centrifugation in the method of McDonnell with the expectation of successfully preparing a meat treatment composition that ensures the safety of meat products during extended storage (McDonnell: P1367, left column; and Husgen: paragraph [0022]). Said combination would amount to use of known elements for their intended use in a known environment to accomplish entirely expected results.  

Response to Arguments
Applicant’s arguments filed June 29, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P6).
Applicant’s arguments with respect to McDonnell have been fully considered, but they are unpersuasive.
Applicant argues the meat treatment composition according to the present invention differs from McDonnell buffered vinegar in that the claimed compositions require a pH in the range of 7-11.  There is no mention of buffered vinegar in the brine at the third paragraph on page 1369, right column of McDonnell. Moreover, in the subsequent paragraph, McDonnell teaches that fresh ham batches were injected to 125% of the initial meat weight. If it is assumed that, despite the fact that buffered vinegar is not mentioned, the ham brine provides 2.0% buffered vinegar as well as 0.3% preconverted celery powder (containing 15,000 ppm of nitrite)-as in the studies for Tables 1 and 2, then this brine contained 10% buffered vinegar and 1.5% celery powder (equivalent to 225 ppm or 0.0225% nitrite). In other words, if the brine had contained vinegar and preconverted celery powder, this brine would differ from the claimed meat treatment composition in that the total amount of partially or completely neutralized acetic acid is well below 10 wt.% (buffered vinegar is liquid and contains a significant amount of water) and the nitrite content well below 0.2 wt.%. McDonnell's compositions do not come "close" to the claimed compositions, which require (i) a total amount of 10-80 wt.% of partially or completely neutralized acetic acid, (ii) cultured vegetable extract providing 0.2-1.5 wt.% nitrite and (iii) a pH value of 7.0 to 11. McDonnell teaches an acidic brine containing lower concentrations of buffered vinegar and cultured vegetable extract. Consequently, Applicant cannot accept that McDonnell's compositions are 
Examiner disagrees.  As previously discussed, McDonnell teaches the ham brine has a pH of 6.22, comprises 2% of buffered vinegar (BV, a. buffered food acid component comprising partially or completely neutralized acetic acid), includes 2.35% sugar, 1.65% salt, .2% cherry powder, and .3% preconverted celery powder (total solids = 4.5%), and .3% of the preconverted celery powder provides the brine with 0.0060% nitrite (P1367, right column, bottom and P1372, Table 2).  Applicant is reminded that McDonnell is part of the literature of the art and is relevant for all it contains. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Even though McDonnell does not disclose the brine has a pH of 7 to 11, comprises 10-80% of buffered vinegar (partially or completely neutralized acetic acid), and contains 0.2-1.5% of nitrite, the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties of ensuring the safety of meat products during extended storage (P1367, left column).  Thus, the advantages of excellent long term stability as described by the Applicant are indeed expected in view of the McDonnell (P1367, left column).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co.,
Additionally, McDonnell provides ample motivation to optimize the pH, buffered vinegar concentration, and nitrate concentration since McDonnell teaches the degree of inhibition of L monocytogenes was increased at higher nitrite levels and enhanced the antimicrobial activity of certain ingredients, buffered vinegar has strong antilisterial activity and minimal negative-quality effects, nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH, buffered vinegar concentration (buffered food acid component comprising partially or completely neutralized acetic acid), and nitrite concentration of the ham brine of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  McDonnell’s compositions in a manner that would result in the claimed compositions.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793